Citation Nr: 1010294	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  08-10 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from June 1969 to 
March 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDING OF FACT

The Veteran does not have a knee disability that is 
attributable to his active military service and arthritis of 
the knees was not manifested within one year of service.


CONCLUSION OF LAW

The Veteran does not have a knee disability that is the 
result of disease or injury incurred in or aggravated during 
active military service, nor may arthritis of the knees be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision as to the claim on appeal has been accomplished.  
Through a May 2006 notice letter, the RO notified the Veteran 
and his representative of the information and evidence needed 
to substantiate the Veteran's claim of service connection for 
a knee disability.  The May 2006 letter provided the Veteran 
with the general criteria for assigning disability ratings 
and effective dates.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).

The Board also finds that the May 2006 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
asked the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his claimed 
disability.  Consequently, a remand of the service connection 
issue for further notification of how to substantiate the 
claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The Veteran's service treatment records 
have been obtained and associated with the claims file.  
Private treatment records from Dr. P.D. of Beech Grove Family 
Physicians were also obtained.  Additionally, the Veteran was 
afforded a hearing before the RO in January 2009, the 
transcript of which is of record.  In April 2008, the Veteran 
indicated that he did not have any new evidence for VA to 
consider in support of his claim.

In January 2008, the Veteran was provided a VA examination in 
connection with his claim, the report of which is of record.  
That examination report contains sufficient evidence by which 
to decide the claim regarding the diagnosis of any current 
knee disability and its possible relationship to the 
Veteran's military service.  See Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  In discussing the etiology of the 
Veteran's bilateral arthritis of the knees, the examiner 
considered the Veteran's complete medical history, including 
his report of pre-service problems with a left trick knee, 
working on steel decks during military service, and the lack 
of a history of a knee injury.  Moreover, the examiner's 
opinion was explained after he was able to fully examine the 
Veteran and obtain x-rays that showed early arthritic 
changes.  Thus, the Board finds that the January 2008 VA 
examination report satisfies the duty to assist with respect 
to obtaining an adequate medical examination and opinion.  VA 
has properly assisted the Veteran in obtaining any relevant 
evidence.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 
486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  In addition, certain 
chronic diseases, such as arthritis, may be presumed to have 
been incurred during service if the disease becomes manifest 
to a compensable degree within one year of separation from 
qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

The Veteran asserts that he experienced pain in both knees 
during military service and that the pain has continued since 
that time.  He maintains that any current knee disability is 
a result of the in-service knee pain.  Specifically, through 
submitted statements and hearing testimony, the Veteran 
states that his knees were not a problem until he was 
assigned to the U.S.S. Saratoga.  Once aboard the ship, his 
duties entailed walking and standing for long hours on the 
steel decks.  The Veteran states that a doctor aboard the 
ship told him the knee pain was the result of working on the 
steel decks and that he would experience the pain for the 
rest of his life.  Thus, he contends that service connection 
is warranted for a knee disability affecting both knees.  The 
Veteran acknowledges that he had problems with his left knee 
as a child prior to military service, which he characterized 
as a trick knee.  However, he states that the knee did not 
bother him by the time he entered service.

A review of the Veteran's service treatment records reveals 
that he reported a history of a left trick knee at his 
entrance examination in June 1969.  He was referred for an 
orthopedic consultation.  It was noted that the Veteran's 
left knee had gone out of place prior to service and he had 
been treated by a local doctor.  The military orthopedic 
examination showed that the Veteran had a stable left knee 
with full range of motion and no thigh atrophy at the time of 
his entrance on to active service.  X-rays were taken and the 
impression was a normal left knee.  The physician found that 
the Veteran was orthopedically acceptable.  The physician 
also stated that the problems were either psychoneurotic or 
malingering in nature.  Subsequent notations on the entrance 
examination stated that no knee pathology was found and that 
the Veteran was qualified for military service.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment; or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b).  Thus, there is a rebuttable 
presumption of soundness unless a condition is noted at 
entry.  VA's General Counsel has held that to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  VAOPGCPREC 
3-2003 (July 16, 2003).

Based on the evidence, the Board does not find that a pre-
existing left knee condition was "noted" upon entrance into 
service.  Only such conditions as are recorded in examination 
reports are to be considered noted and a history of pre-
service existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions.  38 C.F.R. § 3.304(b).  Here, the Veteran 
reported a history of left knee problems at this entrance 
examination.  However, no left knee pathology was identified 
at the orthopedic consultation, x-rays were normal, the knee 
was considered normal, and the Veteran was found to be 
qualified for service.  Clear and unmistakable evidence is 
not of record that shows that the Veteran had a pre-existing 
left knee condition.  Accordingly, the presumption of 
soundness applies to the Veteran's claim for both knees.

The remaining service treatment records document a complaint 
of a left trick knee in July 1969 that the Veteran stated was 
acting up now and then.  It was noted that the Veteran had no 
history of a knee injury.  The Veteran's left knee was stable 
and he walked without difficulty.  In April 1972, while 
aboard the U.S.S. Saratoga, the Veteran was seen in the 
medical department on two consecutive days for left knee 
problems that arose when he stood for long periods.  There 
was no tenderness or apparent ligament tear on examination.  
The left knee was slightly warmer than the right.  The 
diagnosis was knee pain with an unknown etiology.  The 
Veteran was provided with an ace bandage.  No other service 
treatment records concern the left knee and there is no 
indication that a clinical diagnosis of a disability was ever 
made.  There is no reference to problems with the right knee 
in the service records.  The Veteran's February 1973 
separation examination was normal with respect to the knees.

The Veteran is competent to report factual matters of which 
he had first hand knowledge, such as walking and standing on 
steel decks for long hours.  See Washington v. Nicholson, 
19 Vet. App. 362 (2005).  He is also competent to report 
observable symptoms, such as knee pain.  See Savage v. Gober, 
10 Vet. App. 488, 495 (1997); Layno v. Brown, 6 Vet. 
App. 465, 471 (1994).  The Board finds that an in-service 
"injury" or "event" is established based on the evidence 
in the service treatment records and the Veteran's seemingly 
credible statements regarding in-service knee pain.  Without 
sufficient evidence of an in-service diagnosis of a chronic 
disability, the evidence must show that the Veteran has a 
current knee disability that is related to the in-service 
knee pain and/or working on steel decks for service 
connection to be warranted on a direct basis.

Post-service medical records do not reflect regular treatment 
for knee problems.  The Veteran states that he has not sought 
treatment for his knee pain that he has experienced.  A 
November 2005 record from Dr. P.D. does list degenerative 
joint disease as a diagnosis and it was noted that the 
Veteran had some increased knee pain.  In January 2008, the 
Veteran underwent VA examination in connection with the 
claim.  X-rays revealed very mild to minimal tri-
compartmental osteoarthritis in both knees.  The examiner 
also diagnosed the Veteran with bilateral arthritis of the 
knees.  Thus, the current disability element of the service 
connection claim is established for both the left and right 
knee.

The VA examiner reviewed the claims file and recorded an 
accurate medical history.  He noted the Veteran's in-service 
complaints of knee pain, the work on the steel decks, the 
service records documenting left knee pain, and no history of 
a knee injury.  The examiner found that the Veteran's current 
complaints were consistent with early arthritic changes.  
This is so because of a negative examination for instability 
and no history of trauma or other injury.  The examination of 
the knees revealed only some pain and tenderness.  Range of 
motion was essentially normal bilaterally and there was no 
additional functional loss with consideration of pain and 
other factors on repetitive motion.  The examiner also stated 
that the Veteran's history of patellar 
subluxation/dislocation of the left knee may have progressed 
to the early arthritis.  The examiner did not relate the 
Veteran's current early arthritis, or any other knee 
disability, to his military service.

In consideration of the evidence of record, the Board finds 
that the Veteran does not have a knee disability that is 
attributable to his active military service.  Although in-
service knee pain and working on steel decks is established 
by the evidence, the competent medical evidence does not 
indicate that those in-service problems resulted in a chronic 
disability-in this case arthritis.  The VA examiner found 
that trauma was not the origin of the early arthritic 
changes.  He did not relate the arthritis to the Veteran's 
military service after considering the Veteran's entire 
history, including the pre-service complaints, the absence of 
knee pathology at the time of the entrance examination, and 
no history of a knee injury during military service.  The 
Board finds the VA examiner's opinion to be probative as to 
the question of whether the Veteran has arthritis of the 
knees related to his military service in light of the 
examiner's ability to review the evidence in the claims file, 
examine the Veteran, and provide a persuasive opinion that 
finds support in the record.  To the extent the examiner 
thought the arthritis of the left knee may be related to the 
Veteran's pre-service problems of a trick knee, the opinion 
does not constitute a positive nexus because the salient 
question pertains to a possible relationship between the 
arthritis and military service, not to problems that occurred 
prior to service that were not noted on the entrance 
examination.

The Board has considered the Veteran's contentions regarding 
the possible relationship between his bilateral knee 
arthritis and his military service.  He maintains that the 
in-service knee pain and duties involving the steel decks 
resulted in arthritis.  Although the Veteran is competent to 
report what he has experienced, he is not competent to 
provide a medical opinion as to etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  His theory was 
considered by the VA examiner and it was not endorsed.  
Therefore, the Veteran's opinion is given little evidentiary 
weight as medical expertise is necessary to answer the 
question in this case.  The January 2008 VA examination 
report is given substantially more evidentiary weight.  The 
Veteran has not submitted or identified a similarly probative 
opinion linking his arthritis to his military service.  
Consequently, in view of the evidence of record, the Board 
concludes that service connection for a knee disability, 
characterized as bilateral arthritis, is not warranted on a 
direct basis.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.

Additionally, the Board notes that there is no objective 
evidence that arthritis of either knee manifested itself to a 
compensable degree within one year of the Veteran's 
separation from military service.  As noted previously, 
degenerative joint disease was first seen in treatment 
records in November 2005, which occurred over 30 years after 
service.  Moreover, arthritis of the knees was not 
substantiated by x-ray findings until even later-in January 
2008.  Although the Veteran attests to a history of bilateral 
knee pain, there is no suggestion that arthritis dates back 
to as early as 1974.  Thus, service connection is not 
warranted for arthritis of either knee on a presumptive 
basis.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

For all the foregoing reasons, the Board finds that the claim 
of service connection for a knee disability must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim of service connection, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).



ORDER

Service connection for a knee disability is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


